Citation Nr: 0501673	
Decision Date: 01/24/05    Archive Date: 02/07/05	

DOCKET NO.  99-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc and joint disease; in excess of 40 
percent from August 5, 1998 to September 22, 2002, and in 
excess of 60 percent on and after September 23, 2002. 

2.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected disability pursuant to 38 C.F.R. § 4.29 (2004). 

3.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence pursuant to the provisions of 38 C.F.R. § 4.30 
(2004).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957, and from May 1965 to October 1966.  

The current appeal to the Board of Veterans' Appeals arose 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 1998 the RO denied entitlement to an evaluation 
in excess of 20 percent for lumbosacral strain with 
degenerative disc and joint disease, and temporary total 
evaluations based on hospital treatment of service-connected 
disability in excess of 21 days and on the basis of 
convalescence.

In October 2002 the Board remanded the case to the RO for 
further development and adjudicative action.

In March 2003 the RO granted entitlement to an increased 
evaluation of 40 percent for lumbosacral strain with 
degenerative disc and joint disease effective August 5, 1998, 
date of claim for increased compensation benefits, and to 60 
percent effective September 23, 2002, the date of the first 
revision of rating criteria for rating disabilities of the 
spine.  The RO also affirmed the remaining determinations 
previously entered.


In July 2003 the RO denied entitlement to service connection 
for residuals of a right hip injury.  The veteran timely 
filed a notice of disagreement with the above determination 
and was issued a statement of the case in December 2003.  A 
substantive appeal as to this issue has not yet been filed by 
the veteran.  Accordingly, the Board does not have 
jurisdiction to considered this issue at this time.

In September 2003 the RO granted entitlement to a total 
compensation evaluation on the basis of individual 
unemployability (TDIU), as well as basic eligibility to 
Dependents' Educational Assistance effective September 23, 
2002.  No notice of disagreement has been received with 
respect to these grants and they are therefore not part of 
the current appeal.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.

In October 2003 the veteran submitted a private medical 
statement with an opinion noting that his service-connected 
lumbosacral strain with degenerative disc and joint disease 
aggravated cervical and thoracic spondylosis with chronic 
pain syndrome.  The Board has construed submission of this 
statement as an inferred clam of entitlement to service 
connection for thoracic and cervical spine disabilities as 
secondary to the service-connected lumbosacral strain with 
degenerative disc and joint disease pursuant to 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
As this issue has been neither prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In December 2002 the RO issued a VCAA notice letter to the 
veteran intended to address his claims of entitlement to an 
increased evaluation for his service-connected low back 
disability, and temporary total evaluations for treatment of 
a service-connected disability pursuant to the criteria of 
38 C.F.R. §§ 4.29, 4.30.  However, the December 2002 VCAA 
notice letter addresses claims of entitlement to service 
connection.

It is abundantly clear from the CAVC's judicial rulings on 
this subject that providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.




The Board also notes that the criteria for rating 
disabilities of the spine were again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  In this case, the new regulatory criteria used for 
the evaluation of diseases and injuries of the spine have not 
yet been provided to the appellant.  

The RO must initially consider these criteria before the 
Board for preservation of the veteran's due process rights.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must apply the old criteria prior to the effective date of 
the new regulation.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997)  and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or 
administrative issue).  Thus, in light of the above, the 
Board finds that the appellant should be specifically advised 
by the RO of the new and old criteria for rating spine 
disabilities.  Moreover, the appellant's claim should be 
reevaluated in light of the new criteria.  

Finally, the Board notes that the veteran was last formally 
examined by VA as to the nature and extent of severity of his 
service-connected lumbosacral strain with degenerative disc 
and joint disease in December 2002.  That examination is two 
years old and the clinical findings obtained therein are out 
of date.  Moreover, the examiner specifically recorded that 
the veteran's claims file had not been made available for 
review in conjunction with the examination.

The fact that the December 2002 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2004). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board finds that contemporaneous, comprehensive VA 
special orthopedic and neurological examinations of the 
veteran would materially assist in the adjudication of his 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, the case is REMANDED to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The VBA AMC must provide the appellant 
with a VCAA notice letter which satisfies 
the directives of Quartuccio, supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information needed to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, 16 Vet. App. 
183 (2002).

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his lumbosacral strain 
with degenerative disc and joint disease 
since December 2002.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of his 
lumbosacral strain with degenerative disc 
and joint disease.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), copies of the 
previous and amended criteria for rating 
disabilities of the spine to include 
those effective September 26, 2003, and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Does the service-connected 
lumbosacral strain with degenerative disc 
and joint disease involve only the 
nerves, or does it also involve the 
muscles and joint structure?

(b) Does the service-connected 
lumbosacral strain with degenerative disc 
and joint disease cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral strain with degenerative disc 
and joint disease, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected lumbosacral strain with 
degenerative disc and joint disease, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral strain 
with degenerative disc and joint disease.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral strain with degenerative disc 
and joint disease, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral strain 
with degenerative disc and joint disease.  
If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiners 
should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the previous and 
amended criteria for rating disabilities 
of the spine.



6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased evaluation for lumbosacral 
strain with degenerative disc and joint 
disease, and temporary total evaluations 
pursuant to the criteria of 38 C.F.R. 
§§ 4.29, 4.30.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for an increased evaluation and temporary total 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


